Filed 4/1/15 P. v. Goudeau CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B258234
                                                                           (Super. Ct. No. BA420290)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

LAURENCE GOUDEAU,

     Defendant and Appellant.


                   Laurence Goudeau appeals from the judgment entered after a jury
convicted him of felony evading an officer (count 1; Veh. Code, § 2800.2, subd. (a)),
unlawful taking of a vehicle with a prior conviction (count 2; Pen. Code, § 666.5; Veh.
Code, § 10851), possession of cocaine base (count 3: Health & Saf. Code, § 11350); and
two counts of hit and run driving (counts 6 -7; Veh. Code, § 20002, subd. (a)). Appellant
admitted a prior prison enhancement (Pen. Code, § 667.5, subd. (b)) and was sentenced
to seven years four months state prison.
                   We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues. Counsel has also
requested that we examine an in camera proceeding regarding two Pitchess discovery
motions (Pitchess v. Superior Court (1974) 11 Cal.3d 531). We have independently
examined the sealed transcript of the in camera proceeding and conclude that the trial
court did not abuse its discretion in refusing to disclose all the police personnel records
produced in response to the discovery motions. (People v. Mooc (2001) 26 Cal.4th 1216,
1232; People v. Jackson (1996) 13 Cal.4th 1164, 1220-1221.)
              On February 3, 2015, we advised appellant that he had 30 days within
which to personally submit any contentions or issues that he wished to raise on appeal.
Appellant responded with three letter briefs which stated, among other things, that his
due process rights were violated, that the conviction is not supported by the evidence,
that the trial judge was biased, and that the video of the police car chase was fabricated.
              The record reflects that Los Angeles Police Department Officer Brian
Thayer observed appellant slumped over the wheel of a silver Mercedes that was stopped
in a red zone with its headlights on. When Officer Thayer stopped to conduct a DUI
investigation, appellant sped off and ran stop lights and signs, traveling 60 miles per hour
in a 25 mile per hour zone. During the police chase, appellant hit a parked vehicle,
crashed into a stop sign, and sheared off a fire hydrant. Appellant jumped out of the
Mercedes, yelled at the officers to shoot him, and then charged the officers and fled in
Officer Thayer's police vehicle. Inside the Mercedes, officers found bindles of crack
cocaine and a loaded shotgun.
              Appellant drove the police vehicle to the police station and parked it.
Appellant was arrested and, in a Miranda interview, said "you guys messed up my car"
and "I should have messed up [the officer's] car."
              Before trial, appellant made several Marsden motions for new counsel
(People v. Marsden (1970) 2 Cal.3d 118), was granted a Faretta request (Faretta v.
California (1975) 422 U.S. 806 [45 L.Ed.2d 562]) to represent himself, and relinquished
his pro per status before jury selection at which time the public defender was reappointed
to represent appellant. Appellant also made two Pitchess motions (Pitchess v. Superior
Court (1974) 11 Cal.3d 531) to discover the personnel records of three officers which
were granted in part.




                                              2
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106,
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                             3
                                 Robert J. Perry, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Caneel C. Fraser , under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Respondent.




                                           4